 USDC IN/ND case 2:20-cv-00418-PPS-JPK document 1 filed 11/19/20 page 1 of 8


                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF INDIANA
                               HAMMOND DIVISION

KIMBERLY PEREZ,                             )
                                            )
              Plaintiff,                    )
                                            )
              v.                            )       Case: 2:20-cv-418
                                            )
VALPARAISO CARE AND                         )
REHABILITATION CENTER, LLC                  )
                                            )
                                            )
              Defendant.                    )

                            VERIFIED NOTICE OF REMOVAL

       Pursuant to 28 U.S.C. §§ 1441 and 1446, EagleCare, LLC (“EagleCare”), by counsel,

hereby gives notice of the removal of the state court action currently pending in the Porter

Superior Court, County of Porter, State of Indiana, under Cause Number 64D05-2006-CT-

004133, captioned as Kimberly Perez v. Valparaiso Care and Rehabilitation Center, LLC (the

“State Court Action”) to the United States District Court for the Northern District of Indiana,

Hammond Division, upon the following grounds:

       1.     On October 20, 2020, Plaintiff filed a motion in the State Court Action seeking

leave to file an amended complaint naming EagleCare as the defendant, instead of Valparaiso

Care and Rehabilitation Center, LLC (“Valparaiso LLC”), a wholly unrelated entity she

originally named as the defendant. Plaintiff tendered a proposed complaint against EagleCare, as

an exhibit to her motion and sent the undersigned counsel for EagleCare a “courtesy copy” of a

summons directed to EagleCare, the motion to amend, and the second amended complaint which

had been tendered.




                                                1
 USDC IN/ND case 2:20-cv-00418-PPS-JPK document 1 filed 11/19/20 page 2 of 8


       2.      Given that no one appeared for Valparaiso LLC and no responsive pleading to

Plaintiff’s original Complaint has been filed, no motion for leave was necessary under the

Indiana Rules of Trial Procedure and the proposed complaint against EagleCare may be deemed

filed as a matter of law. Therefore, out of an abundance of caution, EagleCare files its Notice of

Removal now, within 30 days after receiving a copy of the initial pleading against it. The

undersigned counsel for EagleCare offers further explanation and context below.

       3.      Plaintiff, Kimberly Perez, was employed by EagleCare, an Indiana limited

liability company. She worked for EagleCare at a facility called Valparaiso Care and

Rehabilitation Center in Valparaiso, Indiana.

       4.      On or about July 2, 2018, Plaintiff, represented by her then counsel, dual filed a

charge of a charge of discrimination against “Valparaiso Care and Rehabilitation Center” with

the Indiana Civil Rights Commission, as Charge No. EMsh18070368, and the Equal

Employment Opportunity Commission (EEOC), as Charge No. 24F-2018-01795, alleging sexual

harassment/sex discrimination. On or about July 6, 2018, Plaintiff filed a separate charge with

the EEOC, alleging sexual harassment/sex discrimination and retaliation against “Valparaiso

Care and Rehabilitation Center,” as Charge No. 470-2018-03166. Both Charges were assigned to

and investigated by the ICRC.

       5.      The undersigned counsel for EagleCare appeared on behalf of the Respondent and

informed the ICRC, EEOC, and Plaintiff’s then-counsel, that “Valparaiso Care and

Rehabilitation Center” was not Plaintiff’s employer, nor was it a legal entity, but rather,

“Valparaiso Care and Rehabilitation Center” was the name of the facility where Plaintiff worked.

The undersigned counsel further explained that Plaintiff’s employer was EagleCare, that the




                                                2
 USDC IN/ND case 2:20-cv-00418-PPS-JPK document 1 filed 11/19/20 page 3 of 8


facility at which Plaintiff worked was managed by American Senior Communities, LLC

(“ASC”), an affiliate of EagleCare, and that EagleCare and ASC are separate legal entities.

       6.      On March 5, 2019, the undersigned counsel sent Plaintiff’s then-counsel a copy of

Plaintiff’s 2018 W-2, in response to his request for the same, which clearly identifies EagleCare

as Plaintiff’s employer.

       7.      On September 9, 2019, the ICRC issued separate findings of no probable cause.

Plaintiff appealed, and on January 2, 2019, the ICRC upheld the findings and orders of dismissal

with prejudice. On March 12 and 13, 2020, the EEOC adopted the findings of the ICRC and

issued notices of right to sue.


       8.      On June 9, 2020, Plaintiff, represented by her current counsel, filed the State

Court Action against Valparaiso LLC. Valparaiso LLC is not, and has never been, affiliated with

EagleCare or ASC. It is an old operating company, completely unaffiliated with EagleCare and

ASC. Plaintiff eventually served a summons and the Complaint on the resident agent for

Valparaiso LLC, Attorney Janet McSharar, on or about August 4, 2019; however, no one

appeared in the State Court Action on behalf of Valparaiso LLC or filed a responsive pleading.


       9.      After learning that Valparaiso LLC had been served with the Complaint, the

undersigned counsel for EagleCare and ASC informed Plaintiff’s counsel that they had sued the

wrong defendant and that Valparaiso LLC was a separate entity, not affiliated in any way with

EagleCare or ASC, and was likely defunct. The undersigned counsel reiterated that EagleCare

was Plaintiff’s employer, as has been explained in the administrative proceedings, including in

Respondent’s position statement, and suggested that Plaintiff’s counsel simply amend the

complaint to name EagleCare (given that no one had appeared or answered on behalf of

Valparaiso LLC) and send a summons directed to EagleCare so that the matter could proceed

                                                3
 USDC IN/ND case 2:20-cv-00418-PPS-JPK document 1 filed 11/19/20 page 4 of 8


against the correct defendant. A true and accurate copy of the undersigned counsel’s email to

Plaintiff’s counsel is attached as Exhibit 1.


       10.     Rather than filing an amended complaint simply naming EagleCare as the

defendant, as Plaintiff had the right to do under Indiana Rule of Trial Procedure 15 since no one

had appeared for Valparaiso LLC and filed a responsive pleading, the Plaintiff, on August 28,

2020, filed a motion to file an amended complaint. Plaintiff requested leave to file an amended

complaint against “American Senior Communities, LLC, d/b/a Eagle Care LLC, a/k/a Valparaiso

Rehabilitation Center.”


       11.     Upon learning of that motion, the undersigned counsel contacted Plaintiff’s

counsel and again explained to Plaintiff’s counsel that ASC and EagleCare are two separate legal

entities, that EagleCare is not a d/b/a of ASC, that EagleCare was Plaintiff’s employer and that

ASC was the manager of the facility where Plaintiff worked for EagleCare. A true and accurate

copy of the undersigned counsel’s email to Plaintiff’s counsel is attached as Exhibit 2. The trial

court had not yet ruled on Plaintiff’s motion and Valparaiso LLC had not appeared and

responded to the Complaint. The undersigned suggested that Plaintiff simply file an amended

complaint naming EagleCare as the defendant and send the amended complaint to the

undersigned counsel for EagleCare, along with a summons directed to EagleCare.


       12.     Instead, Plaintiff’s counsel filed another motion seeking leave to file a second

amended complaint. In that motion, Plaintiff withdrew the proposed first amended complaint and

attached a proposed Seconded Amended Complaint as an exhibit. In the Second Amended

Complaint, Plaintiff names EagleCare as the proposed defendant instead of Valparaiso LLC.




                                                4
    USDC IN/ND case 2:20-cv-00418-PPS-JPK document 1 filed 11/19/20 page 5 of 8


Plaintiff also sent the undersigned counsel a proposed summons, albeit an “alias” summons,

directed to EagleCare.


         13.     Notice of the motion to amend the Complaint, the Second Amended Complaint,

and the summons directed to EagleCare, was received by the undersigned counsel on October 20,

2020. A true and accurate copy of the notice, complaint and summons is attached as Exhibit 3.


         14.     In an effort to expedite a ruling on the pending motion to amend, the undersigned

counsel appeared in the State Court Action on behalf of EagleCare and filed a notice specifically

requesting that the Court deem the Second Amended Complaint filed. On November 18, 2020,

staff of the Porter Superior Court 5 advised that the Court and the Clerk’s office are short

staffed for reasons related to COVID-19 and that rulings are taking longer than they otherwise

would.


         15.     It is not clear whether or when the state court will rule on the motion, or whether a

ruling is necessary. Because EagleCare now has notice of a complaint against it and EagleCare

desires to timely remove the matter, EagleCare is filing this Notice of Removal. This Notice of

Removal is being filed within thirty (30) days of when the undersigned counsel for EagleCare

received the proposed complaint and summons against EagleCare.1


         16.     Pursuant to 28 U.S.C. § 1446(b), a true and accurate copy of the entire file

maintained by the Porter County Clerk regarding the State Court Action is attached hereto as

Exhibit 4, and is incorporated herein by reference, along with the pleadings and processes served

on EagleCare, which (as noted above) are attached as Exhibit 3.



1
 In order to effectuate removal, EagleCare agrees to accept or waive service as of the filing of this Notice of
Removal.

                                                      5
 USDC IN/ND case 2:20-cv-00418-PPS-JPK document 1 filed 11/19/20 page 6 of 8


       17.     Because this Notice of Removal is filed within thirty (30) days of receipt of the

Second Amended Complaint and/or summons upon EagleCare, it is timely under 28 U.S.C. §

1446(b).

       18.     This Court has original jurisdiction of this action pursuant to 28 U.S.C. § 1331

because Plaintiff has presented federal questions under Title VII. Accordingly, this case is

within the original jurisdiction of this Court and may be properly removed pursuant to 28

U.S.C. § 1441(a). Specifically, in paragraph 2 of the Second Amended Complaint, Plaintiff

alleges that that Defendant was her employer for purposes of Title VII of the Civil Rights Act of

1964, 42 U.S.C. § 2000(e) et seq. (“Title VII”). In paragraph 19 of the Second Amended

Complaint, Plaintiff alleges Defendant’s discriminatory, harassing and retaliatory and tortious

conduct was the direct and proximate cause of Plaintiff suffering the loss of her job and job-

related benefits including, income, and additionally subjected the Plaintiff to inconvenience,

emotional distress, and other damages and injuries. In paragraph 20 of her Second Amended

Complaint, Plaintiff states that the action arises under her federally protected rights under Title

VII.

       19.     In paragraph 18 of the Second Amended Complaint, Plaintiff also contends that

EagleCare negligently retained the male employee who allegedly harassed her and intentionally

inflicted emotional distress on her. To the extent Plaintiff purports to state a state law claim for

negligent retention and intentional infliction of emotional distress, this Court has pendant

supplemental jurisdiction under 29 U.S.C. § 1367, because Plaintiff has alleged a common set of

operative facts and the claim is part of the same case or controversy as the federal claims.

       20.     Written notice of this filing of this Notice of Removal is being served upon

Plaintiff’s counsel this date, and an Notice of Filing of Notice of Removal is being



                                                 6
 USDC IN/ND case 2:20-cv-00418-PPS-JPK document 1 filed 11/19/20 page 7 of 8


simultaneously filed with the Porter County Superior Court, State of Indiana, as required by 28

U.S.C. § 1446(d).

       21.    Venue lies in the United States District Court, Northern District of Indiana,

Hammond Division, pursuant to 28 U.S.C. § 1446(a), because this action is being removed from

the Porter County Superior Court, Porter County, State of Indiana.

       22.    The undersigned attorney has been authorized by EagleCare, whom she

represents, to file this Notice of Removal and to accept or waive service of the Second Amended

Complaint.


                                          VERIFICATION

I AFFIRM, UNDER THE PENALTIES FOR PERJURY, THAT THE FOREGOING
FACTUAL STATEMENTS ARE TRUE.

Dated: November 19, 2020                            s/Debra A. Mastrian                ___
                                                    Debra A. Mastrian




                                               7
 USDC IN/ND case 2:20-cv-00418-PPS-JPK document 1 filed 11/19/20 page 8 of 8


       WHEREFORE, Defendant, EagleCare LLC, by counsel, hereby removes the State Court

Action to this Court and requests this Court to assume jurisdiction over the parties and proceed to

final determination thereof.

                                             Respectfully submitted,

                                             s/ Debra A. Mastrian
                                             Debra A. Mastrian (17863-30)
                                             Suzanne S. Newcomb (20290-41)
                                             SmithAmundsen LLC
                                             201 North Illinois Street, Suite 1400
                                             Indianapolis, IN 46204
                                             Telephone: (317) 464-4126; Fax: (317) 464-4127
                                             Telephone: (317) 464-4108; Fax: (317) 464-4109
                                             Dmastrian@salawus.com
                                             Snewcomb@salawus.com

                                             Attorneys for proposed Defendant, EagleCare, LLC

                                CERTIFICATE OF SERVICE

       This is to certify that a copy of the above and foregoing was served upon the following
individual by depositing same in the United States First Class Mail, postage prepaid, this 19th day
of November, 2020:

 Christopher C. Myers
 Christopher C. Myers & Associates
 809 S. Calhoun Street, Suite 400
 Fort Wayne, IN 46802



                                                    s/ Debra A. Mastrian
                                                    Debra A. Mastrian




                                                8
